Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2017

                                       No. 04-17-00236-CR

                                      Kevin Leland DAVIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR10897
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        The reporter’s record in this appeal was due June 9, 2017, but it was not filed. On June
14, this court notified Mary Beth Sasala that she is the court reporter responsible for timely filing
the reporter’s record and the record had not been filed. Our notice required Sasala to file the
record no later than July 14, 2017, unless appellant had failed to pay or make arrangements to
pay the fee for preparing the record and is not entitled to the record without paying the fee, in
which case Sasala was required to file a notice so advising the court no later than June 24. To
date, we have received no response to our letter.

        We order Mary Beth Sasala to file the record in this court on or before July 26, 2017.
Sasala is advised that the court will not grant a further extension of time unless she (1)
establishes there are extraordinary circumstances that prevent her from timely filing the record,
(2) advises the court of what efforts have been expended to prepare the record and the status of
completion, and (3) provides the court reasonable assurance the record will be completed and
filed by the requested extended deadline. Sasala is further advised that if the record or a
conforming motion is not received by the date ordered, we may order her to appear and show
cause why she should not be held in contempt.

        We further order the clerk of this court to serve this order on Mary Beth Sasala by
certified mail, return receipt requested, and by first class United States mail. Because “[t]he trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX. R. APP. P. 35.3(c), we also order the clerk of this court to serve a copy of this order on the
trial court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk